DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “the predefined delivery preference” in line 19, "the geographical location" in line 23, and “the predefined geographical radius” in line 29.  There is insufficient antecedent basis for these limitations in the claim. Further, claim 1 recites “a transit service station” in line 1, “a transit service station” in line 18 and “the transit station” in line 24. It is unclear if these are referring to the same transit service station or different transit service stations. 
Claim 3 recites the limitation “the predefined delivery preference” in line 21, "the geographical location" in line 26, and “the predefined geographical radius” in line 31.  There is insufficient antecedent basis for these limitations in the claim. Further, claim 3 recites “a transit service station” in line 3, “a transit service station” in line 20 and “the transit station” in line 26. 
Claim 5 recites the limitation “the predefined delivery preference” in line 10, "the geographical location" in line 15, “the predefined geographical radius” in line 20, “the food order request module” in line 7, “the delivery preference module” in line 10, “the location module” in line 14, “the food delivery ETA module” in line 16, and “the food item listings generator” in line 19.  There is insufficient antecedent basis for these limitations in the claim. Further, claim 5 recites “a transit service station” in line 3, “a transit service station” in line 9 and “the transit station” in line 15. It is unclear if these are referring to the same transit service station or different transit service stations.  Even further, claim 5 recites “a closed network group” in lines 2 and 9. It is unclear if these are referring to the same closed network group or two different groups.
	Claims 2, 4 and 6 are rejected under 35 U.S.C. 112(b) for being dependent on a claim rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-6 are directed to receiving a request for food, determining delivery preference, determining a food 

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process, machine, or article of manufacture.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 5 (and similarly claims 1 and 3) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 

An apparatus comprising:
a network interface configured for pre-ordering food items within a closed network group in a transit service station in a food ordering system,
a processor coupled to the network interface,
a memory coupled to the processor, wherein the memory comprises instructions for execution on the processor to perform steps of:
receiving, via the food order request module, at least one food order request from an electronic device associated with at least one ordering user, wherein the user device is connected to a closed network group within a transit service station;
determining, via the delivery preference module, the predefined delivery preference from the electronic user device associated with the ordering user, wherein the delivery preference comprises of at least one seat number, at least one vehicle identification number, at least one gate/platform number, and at least one boarding time;
determining, via the location module, at least one participating food vendor from a plurality of food vendors based on the geographical location of the transit station;
determining, via the food delivery ETA module, at least one participating food vendor from the plurality of food vendors at a delivery time before the boarding time;
responsive to the determination of participating food vendors, 
generating, via the food item listings generator, a list comprising at least one available food item from a plurality of food items listed by food vendors within the predefined geographical radius and wherein the delivery time is before the boarding time of the user at the transit service station;
denying, via the food item listings generator, access to food items listed by food vendors that are not within the predefined geographical radius and wherein the estimated delivery time is after the boarding time of the user at the transit service station; and
displaying, via the food item listings generator, a list comprising at least one available food item from a plurality of food items listed by food vendors within the predefined geographical radius and wherein the delivery time is before the boarding time of the user at the transit service station on the electronic device associated with the ordering user.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a network interface”, “a closed network group in a transit service station in a food ordering system”, “an electronic device”, “a processor” and “a memory,” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. Further, the recited ‘modules’ could be nothing but software (code). For example, but for the “network interface”, “closed network group in a transit service station in a food ordering system”, “processor” and “memory,” language, “receiving, via the food order request module, at least one food order request … associated with at least one ordering user; displaying, via the food item listings generator, a list comprising at least one available food item from a plurality of food items listed by food vendors within the predefined geographical radius and wherein the delivery time is before the boarding time of the user at the transit service station on the electronic device associated with the ordering user” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “determining, via the delivery preference module, the predefined delivery preference … associated with the ordering user, wherein the delivery preference comprises of at least one seat number, at least one vehicle identification number, at least one gate/platform number, and at least one boarding time; determining, via the location module, at least one participating food vendor from a plurality of food vendors based on the geographical location of the transit station; determining, via the food delivery ETA module, at least one participating food vendor from the plurality of food vendors at a delivery time before the boarding time; responsive to the determination of participating food vendors, generating, via the food item listings generator, a list comprising at least one available food item from a plurality of food items listed by food vendors within the predefined geographical radius and wherein the delivery time is before the boarding time of the user at the transit service station; denying, via the food item listings generator, access to food items listed by food vendors that are not within the predefined geographical radius and wherein the estimated delivery time is after the boarding time of the user at the transit service station” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional element – “network interface”, “electronic user device” and i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
a computer network,
a network interface device,
a plurality of electronic user devices, 

an electronic display,
a user database,
a food vendor database, and
a food items list database.
 As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶ 0059 of the Instant Specification, ¶¶ 0035, 0048 and 0092 and of United States Patent Application Publication No. 2013/0041775 A1 to Rosenberg (“Rosenberg”) and ¶¶ 0013 and 0021 and Fig. 1 of United States Patent Application Publication No. 2020/017725 A1 to Mutyala (“Mutyala”), the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication No. 2007/0168205 A1 to Carlson (“Carlson”) teaches and discloses a “method, apparatus, and computer usable program code for creating a dynamic food order for a traveler.  A food order is received from the traveler.  A determination is made as to whether a real-time itinerary for the traveler has changed.  In response to a change in the real-time itinerary, the food order is adjusted based on the real-time itinerary and preferences stored in the traveler's profile to form an adjusted food order” (Carlson: Abstract).
United States Patent Application Publication No. 2013/0041775 A1 to Rosenberg (“Rosenberg”) teaches and discloses a “near field communications enabled mobile communication with the appropriate program is used to provide or receive information related to service provided to or for a customer.  Using the mobile communication device increases the customer's access to service and service personnel” (Rosenberg: Abstract and ¶ 0115).
United States Patent Application Publication No. 2020/017725 A1 to Mutyala (“Mutyala”) teaches and discloses “passenger terminal AI system automatically connects with messaging apps on passenger smartphones over a wireless network when passengers enter the terminal.  This creates a communication link between the server and each smartphone.  When the passenger enters the terminal, the AI system identifies 

United States Patent Application Publication No. 2019/0095942 A1 to Lee
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. Hunter Wilder/Primary Examiner, Art Unit 3627